Appeal by the defendant City of Rensselaer from a judgment in favor of the plaintiff, in the sum of $88,648.33, entered in the office of the Clerk of the County of Rensselaer, on the 16tb day of September, 1947, and from an order denying the motion of the defendant City of Rensselaer to set aside the verdict. Judgment reversed, on the law and facts, without costs, unless the plaintiff stipulates to reduce the damages in the verdict to $65,000, within ten days after the service of the order to be entered herein, with notice of entry; in which event the judgment and order are affirmed, with costs. Hill, P. J., Heffernan and Deyo, JJ., concur; Foster, J., dissents-and votes to reverse and for a new trial on the ground the verdict is not supported by credible evidence; Russell, J., taking no part.